DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 07/18/2022 is acknowledged.  Claims 1-39 have been cancelled. Claims 40-55 have been added.  Claims 40-55 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 45 is missing a period at the end.
Claims 46 and 55 should read “each of the at least two buckle actuators comprising: 
In claims 48-50, “the shape memory alloy material” should read “the shape memory alloy wire” (four instances total). The SMA material is coupled with the beams of the bimorph actuators (claim 44), the SMA wire is coupled with the buckle arms of the buckle actuators (claim 46).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “a second actuator engaged to the at least two bimorph actuators.” It is indefinite how an actuator would be engaged to another actuator, and what is meant to be encompassed by this recitation. As best understood in light of the disclosure, it appears that this should read “a second actuator engaged with the moving carriage 
Claim 53 includes similar language as claim 42, and the same is applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. EP 1243793.
Regarding claim 40, Riedel discloses:
A system comprising (see Figs. 1c, 1d, and 2): 
a bimorph actuator base (see base to which actuator 1 is shown attached in Fig. 2); 
at least two bimorph actuators 1’ (for “a two or three-dimensional change in the scanning movement of the image acquisition system 9” [0028]), each of the at least two bimorph actuators comprising: 
a shape memory alloy material 2, 3 (SMA such as Ni-Ti-Cu or Ni-Ti, [0006] [0015]); and 
a beam 4.3 (bimetal [0021]), wherein each of the at least two bimorph actuators 1’ are attached to the bimorph actuator base at a first end 6c/6 of the beam 4.3 (see Fig. 2), a second end of the beam 4.3 opposite the first end configured to be unfixed (see Figs. 1d and 2); and 
a moving carriage 9 coupled to the at least two bimorph actuators.

Regarding claim 51, Riedel discloses:
A system comprising (see Figs. 1c, 1d, and 2): 
an actuator base (see base to which actuator 1 is shown attached in Fig. 2); 
at least one actuator 1’ comprising: 
a shape memory alloy material 2, 3 (SMA such as Ni-Ti-Cu or Ni-Ti, [0006] [0015]); and 
a beam 4.3 (bimetal [0021]), wherein each of the at least one actuator 1’ is attached to the actuator base at a first end 6c/6 of the beam 4.3 (see Fig. 2), a second end of the beam 4.3 opposite the first end configured to be unfixed (see Figs. 1d and 2); 
a moving carriage 9 coupled to the at least one actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-43 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. EP 1243793 in view of Yang US 2009/0167108 and Wada et al. US 2007/0279497.
Regarding claims 42-43 and 53-54, Riedel is silent regarding:
a second actuator engaged to the at least two bimorph actuators/the at least one actuator, the second actuator configured to move in a positive z-direction.
wherein the system comprises at least four side-mounted bimorph actuators/actuators to move the moving carriage in an x-direction and a y-direction.
However, Yang teaches that bending-type SMA actuators are known for use as driving means in optic modules (see para. [0028] and Figs. 3-4, bending-type SMA actuators 9 which bend when heated, similar to the SMA actuator of Riedel).
And Wada teaches (see Figs. 13, 15):
 a second actuator 401bf engaged to the at least two actuators/the at least one actuator 401by, 401bp (polymer actuators in this case, but analogous to the bimorph/bending actuators of Riedel and Yang in that both function to move an object by being actuated to abut against the object), the second actuator 401bf configured to move in a positive z-direction (+F direction) [0181].
wherein the system comprises at least four side-mounted actuators 401by, 401bp (polymer actuators in this case, but analogous to the bimorph/bending actuators of Riedel and Yang in that both function to move an object by being actuated to abut against the object) to move the moving carriage in an x-direction (Y/Yaw direction) and a y-direction (P/Pitch direction) [0166-0168].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Riedel with that of Yang and Wada to provide an optic module having the beneficial functions of image shake correction, autofocus, and tilt-photography (Wada [0166-0168] [0189]), with the further advantage of using actuators which require little heating energy, can be set quickly and very sensitively, and are noiseless and inexpensive (Riedel [0023] [0032]).

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. EP 1243793 in view of Topliss et al. US 2011/0249131.
Regarding claim 55, Riedel is silent regarding:
at least two buckle actuators, each of the at least two buckle actuators comprising: at least a pair of buckle arms; and at least a first shape memory alloy wire coupled with the pair of buckle arms at opposing ends of the pair of buckle arms, wherein the pair of buckle arms are configured to move in a positive z-direction when the shape memory alloy material is actuated.
Topliss teaches (see Figs. 1-7):
at least two buckle actuators 12, 21, each of the at least two buckle actuators comprising: at least a pair of buckle arms 12; and at least a first shape memory alloy wire 21 coupled with the pair of buckle arms 12 at opposing ends 15 of the pair of buckle arms (via chassis 3 [0088] [0092]), wherein the pair of buckle arms 12 are configured to move in a positive z-direction when the shape memory alloy material 21 is actuated [0089] [0132].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Riedel with that of Topliss for the advantage of compensating for camera shake to improve the quality of the captured image (Topliss [0002]).

Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2006/0092514 in view of Tanimura et al. US 2008/0198249, Yang US 2009/0167108, and Van Den Aker US 2017/0276122.
Regarding claim 44, Koo discloses
A sensor shift system comprising (see Fig. 3): 
a base 101; and 
at least two actuators 104, 105 (four electrostatic actuators 104, 105, one on each side) attached to the base 101; and 
a sensor 109 carriage 102 coupled to the at least two actuators 104, 105 and configured to move in at least two axes X, Y in response to actuation of the at least two actuators [0042].

	Koo is silent regarding:
the at least two actuators being bimorph actuators, each of the at least two bimorph actuators comprising: 
a shape memory alloy material; and 
a beam, each bimorph actuator attached to the base at a first end of the beam, a second end of the beam opposite the first end configured to be unfixed, the shape memory alloy material electrically coupled with the beam between the first end of the beam and the second end of the beam to configure the shape memory alloy material to receive a current to actuate the shape memory alloy material (Koo discloses electrostatic actuators).
However, Tanimura explicitly suggests the use of SMA actuators in place of electrostatic actuators [0098-0099], and Yang teaches that bending-type SMA actuators are known for use as driving means in optic modules (see para. [0028] and Figs. 3-4, bending-type SMA actuators 9 which bend when heated, similar to the SMA actuator of Van Den Aker). 
And Van Den Aker teaches (see Figs. 3 and 7):
a bimorph actuator 76/77 comprising: 
a shape memory alloy material 30 (SMA such as Nitinol [0125]); and 
a beam 32 (metal layer [0078]), each bimorph actuator attached to the base (see Fig. 7, unlabeled element to which actuator 76/77 is attached at the left end thereof) at a first end of the beam (left end), a second end of the beam (right end) opposite the first end configured to be unfixed (Fig. 7), the shape memory alloy material 30 electrically coupled with the beam 32 between the first end of the beam and the second end of the beam (“The layers are joined together throughout or at local points along their length” [0012]) to configure the shape memory alloy material to receive a current to actuate the shape memory alloy material (“electrically induced Joule heating” [0012], “Nitinol also has resistance properties, which enable it to be actuated electrically by joule heating. When an electric current is passed directly through the wire, it can generate enough heat to cause the phase transformation” [0054]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the electrostatic actuators in Koo with the SMA actuators taught by Van Den Aker as suggested by Tanimura and Yang to obtain the same predictable result of moving a movable element, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I.B, and Tanimura suggests the use of SMA actuators in place of electrostatic actuators [0098-0099].

Regarding claim 45, the combination of Koo, Tanimura, Yang, and Van Den Aker as set forth above is silent regarding:
a second set of at least two bimorph actuators configured to move in a positive z-direction when the shape memory alloy material is actuated.
However, Tanimura further teaches (see Figs. 5A-5B):
a second set of at least two SMA actuators 160 (maps to the bimorph actuators) configured to move in a positive z-direction when the shape memory alloy material is actuated (see arrows in Fig. 5B).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the teachings of Koo, Tanimura, Yang, and Van Den Aker as set forth above with the further teachings of Tanimura for the advantage of enabling movement in the z direction in addition to the x and y directions, allowing for correcting of movement/shake in all directions to realize correction of blur of a captured image (Tanimura [0034] [0102]).

Claim(s) 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2006/0092514 in view of Tanimura et al. US 2008/0198249, Yang US 2009/0167108, and Van Den Aker US 2017/0276122 as applied to claim 44 above, and further in view of Topliss et al. US 2011/0249131.
Regarding claim 46, the combination of Koo, Tanimura, Yang, and Van Den Aker is silent regarding:
at least two buckle actuators, each of the at least two buckle actuators comprising: at least a pair of buckle arms; and at least a first shape memory alloy wire coupled with the pair of buckle arms at opposing ends of the pair of buckle arms.
Topliss teaches (see Figs. 1-7):
at least two buckle actuators 12, 21, each of the at least two buckle actuators comprising: at least a pair of buckle arms 12; and at least a first shape memory alloy wire 21 coupled with the pair of buckle arms 12 at opposing ends 15 of the pair of buckle arms (via chassis 3 [0088] [0092]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Koo, Tanimura, Yang, and Van Den Aker with that of Topliss for the advantage of enabling movement in the z direction in addition to the x and y directions, as well as tilting movement, allowing compensating for camera shake in all directions to improve the quality of the captured image (Topliss [0002] [0089]).

Regarding claims 47-50, the combination of Koo, Tanimura, Yang, Van Den Aker, and Topliss teaches (see Topliss Figs. 1-7):
wherein the pair of buckle arms 12 are coupled together with a center portion 13.
wherein the pair of buckle arms 12 are configured to move in a positive z-direction when the shape memory alloy material 21 is actuated [0089] [0132].
wherein a first end of the shape memory alloy material 21 is attached to a first buckle arm 12 of the pair of buckle arms and a second end of the shape memory alloy material 21 is attached to a second buckle arm 12 (via chassis 3 [0088] [0092]).
wherein the shape memory alloy material 21 is attached to the first buckle arm 12 by a first crimp 22 and is attached to the second buckle arm 12 by a second crimp 22.

Allowable Subject Matter
Claims 41 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  see reasons for allowance regarding independent claim 11 in parent 16/859,929.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brotz US 5,588,295 discloses an actuator 100 comprising a shape memory alloy material 10, 20; and a beam 30, the shape memory alloy material 10, 20 electrically coupled with the beam 30 between the first end of the beam and the second end of the beam to configure the shape memory alloy material to receive a current to actuate the shape memory alloy material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-45 and 51-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12/11/9/1 of U.S. Patent No. 11,199,183 (parent patent) in view of Tanimura et al. US 2008/0198249. Claim 12 of the parent patent substantially discloses claims 40-45 and 51-54 of the instant application, including plural bimorph actuators for moving an object in x, y, and z directions. The claims of the parent patent do not disclose the object being a moving carriage/sensor carriage. Tanimura teaches a sensor carriage 140 (movable unit 140 carrying image pickup sensor 16) movable in x, y, and z directions by electrostatic, piezoelectric, or SMA actuators [0098] in order to provide an image capturing apparatus with a handshake correcting function for the advantage of correcting blur of a captured image [0034]. It would have been obvious to modify the parent patent as taught by Tanimura in order to provide an image capturing apparatus with a handshake correcting function for the advantage of correcting blur of a captured image.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/24/2022